NEWS RELEASE FOR IMMEDIATE RELEASE Stock Symbol: BFSB January 22, 2010 Traded on Nasdaq Global Market CONTACTS: Richard A. Kielty Ralph Walther President and Vice President and Chief Executive Officer Chief Financial Officer (718) 855-8500 (718) 855-8500 BROOKLYN FEDERAL BANCORP, INC. ANNOUNCES A QUARTERLY CASH DIVIDEND OF $0.11 PER SHARE BROOKLYN, N.Y. – January 22, 2010 – On January 19, 2010, the Board of Directors of Brooklyn Federal Bancorp, Inc. (Nasdaq Global Market: BFSB), the parent company of Brooklyn Federal Savings Bank, approved a cash dividend of $0.11 per share of common stock. The dividend will be paid on February 26, 2010 to stockholders of record as of the close of business on February 12, 2010. BFS Bancorp, MHC, the federally chartered mutual holding company parent of Brooklyn Federal Bancorp, Inc., has waived its right to receive the dividend.
